Citation Nr: 0910694	
Decision Date: 03/23/09    Archive Date: 04/01/09	

DOCKET NO.  07-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine spondylolysis.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied an evaluation in excess 
of 20 percent for low back disability.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The Veteran's low back disorder is manifested, among 
other things, by forward flexion being limited to 30 degrees 
or less.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, but no higher, for 
lumbar spine spondylosis have been met.  38 U.S.C.A. §§ 1155, 
5103, 51203A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The Veteran was provided VCAA notice in March 2006.  This 
notice did not comply with the specificity requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, in 
reviewing all of the evidence on file, it is apparent that 
the Veteran is certainly aware of and has actual knowledge of 
the criteria necessary for an increased evaluation based upon 
ranges of motion of the lumbar spine in accordance with 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  The Board does not find prejudice in 
proceeding to disposition of the merits.  The Board did 
consider remanding the appeal solely for the purpose of 
providing additional VCAA notice, but found sufficient 
evidence on file to warrant a partial allowance of the 
benefit sought.  All known available evidence has been 
collected and the veteran has been provided VA examination 
and has submitted private medical records in his behalf.  
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, in 
coordination, swelling, deformity, or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 5 Vet. App. 202 (1995).  

The Veteran's low back spondylolysis is evaluated in 
accordance with Diagnostic Code 5239, which is evaluated by 
the General Rating Formula for Diseases and Injuries of the 
Spine at 38 C.F.R. § 4.71a.  His 20 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  There is no 30 percent evaluation 
for lumbar spine disease.  The next higher 40 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis (complete bony fixation) of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5239.  

Normal range of motion of the thoracolumbar spine is forward 
flexion to 90 degrees, backward extension to 30 degrees, left 
and right lateral flexion and left and right lateral rotation 
all to 30 degrees, with a combined range of motion of the 
thoracolumbar spine of 240 degrees.  Id., at note 2.

Analysis:  Service connection for lumbar spine spondylolysis 
was granted with a 20 percent evaluation in a December 2005 
rating decision.  VA examination at that time revealed loss 
of lumbar lordosis, tenderness to palpation over L4-S1, and 
muscle spasm.  Range of motion included forward flexion to 60 
degrees with pain at 45 degrees, backward extension to 50 
degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 20 degrees, left rotation to 15 degrees, and right 
rotation to 20 degrees.  In February 2006, the Veteran filed 
a claim for increase with respect to his low back. 

In December 2005, the Veteran had been provided a private 
medical evaluation for multiple problems.  At that time, the 
lumbar spine revealed normal curvature and there was no 
evidence of muscle spasm.  Reduced rage of motion of lumbar 
spine was noted with tenderness over the spine and 
paravertebral muscles.  

In June 2006, the Veteran was provided a VA examination.  His 
claims folder was available and reviewed by the examining 
doctor.  It was noted that there was no history of 
hospitalization or surgery for the back, and no history of 
trauma to the back.  The Veteran reported having flare-ups 
every three to four months, which generally lasted longer 
than two weeks, and which he felt were severe in nature.  
There was mild muscle spasm.  The Veteran reported daily pain 
with radiation.  Posture was considered normal but gait 
antalgic.  There was no noted abnormal spinal curvature or 
contour.  There was no ankylosis of the lumbar spine.  Range 
of motion was forward flexion to 20 degrees, backward 
extension to 10 degrees, left and right lateral flexion to 5 
degrees, left rotation to 15 degrees and right rotation to 20 
degrees.  It was specifically noted that range of motion "may 
be" affected by effort and guarding, and that possible range 
of motion was affected by guarding.  The diagnosis was 
spondylolisthesis of the lumbar spine.  X-ray studies at this 
time revealed that vertebral body height and alignment was 
nearly maintained with no evidence of fracture or subluxation 
or listhesis.  Small marginal osteophytes were seen at the 
mid to lower lumbar spine with loss of disc height at the 
levels of L5-S1, L4-L5, L2-L3, and L1-L2.  

Multiple friends and family members submitted written lay 
statements attesting to their observation of the severity of 
the Veteran's low back.  

A careful review of all of the evidence on file submitted and 
received during the pendency of the appeal does reveal that 
the veteran's low back disorder has increased in severity.  
The VA examination provided him in June 2006 revealed 
significantly greater limitation of motion than reflected in 
earlier private and VA examination reports.  It is notable 
that forward flexion was limited to only 20 degrees and that 
the combined range of all measureable motions of the low back 
was limited to a combined 75 degrees.  The VA examiner did 
note that range of motion testing might be affected by effort 
and guarding, but he did not clearly report that the Veteran 
failed or refused to provide a reasonable effort in 
completing these multiple motion tests.  Additionally, while 
hospitalizations or lengthy periods of bed rest as prescribed 
by a physician are not documented, the Veteran has 
consistently reported having flare-ups where he is confined 
to self-imposed bed rest which is relieved by treatment with 
his private chiropractor. 

The Board concludes that the Veteran now more nearly meets 
the criteria for the next higher 40 percent evaluation in 
that forward flexion of the thoracolumbar spine is limited to 
30 degrees or less.  While range of motion may have been 
affected by effort and guarding, the Board will accord the 
veteran the benefit of the doubt in this regard and also upon 
consideration of functional loss due to pain on use or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
4 Vet. App. 202 (1995).  

No higher evaluation is warranted because there is certainly 
not evidence of unfavorable ankylosis (complete bony 
fixation) of the entire thoracolumbar spine sufficient for 
the next higher 50 percent evaluation.  Nor is extraschedular 
consideration warranted in the absence of evidence of an 
exceptional case with frequent periods of hospitalization, or 
marked interference with employment.  38 C.F.R. § 3.321(b).  





ORDER

Entitlement to an evaluation of 40 percent for lumbar spine 
spondylolysis is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


